Title: To John Adams from Eliphalet Fitch, 12 March 1791
From: Fitch, Eliphalet
To: Adams, John



Dear Sir,
Kingston Jama. March 12th. 1791

It is seldom that I have an agreable Opportunity to write you, but my particular Friend Mr Farmer, intending to visit the United States of America, affords me a favorable Conveyance.—I have requested him to deliver you my Letter; and as He is a Gentleman, for whom I have the greatest Regard, permit me to request you will shew him a kind Attention.—His good Sense and great Abilities in his Profession, as a Solicitor in Chancery and Attorney at Law, have rendered him very eminent and respectable in this Country; and as a Man of the highest Integrity and Honour I beg Leave to recommend him to your Notice.—My Son is under the Tuition and Patronage of this Gentleman and his Partner Mr. Moore, from whose Instruction he will derive every possible Advantage.—With the highest Respect and Esteem I have the Honor to be very truly, / Dear Sir, / Your Most Obedt. & Obliged Servt

Elipht. Fitch